DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 25-28, drawn to a latch and perf assembly, classified in E21B 23/04.
II. Claim 17-24, drawn to a plug-and-perf method, classified in E21B 43/26.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus or by hand. For example, the process as claimed does not require the structural particulars of the latch as recited in invention I, such as the recited plurality of fingers and recited functional relationship between the explosive charge and the latch actuation. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification;    

(C) A different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) e.g., searching different classes/subclasses or electronic resources, or employing different search queries. Examiner notes that a different field of search may exist even though inventions may be classified together; and/or
(D) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph/A.
	In this case, the inventions are at least classified differently as indicated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Matthew Vella on 2/23/21, a provisional election was made with traverse to prosecute invention I, claims 1-16 and 25-28. Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant will present reasons for traversal in the response to this action. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (e.g. in Para 0011 of the specification). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claim 1 recites “a setting tool comprising at least one explosive charge”. Claims 10 and 15 recite additional functional relationship between the detonation of the explosive charge and the operation of the tool. Therefore, the recited at least one explosive charge must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, 10-12, 14-15, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially cylindrical" and “substantially equivalent” in claim 2 are relative terms which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3-4 are rejected for depending from an indefinite claim. 

Claim 4 recites “a profile provided in the liner” and dependents from claim 1. However, the preamble of claim 1 directs the invention to a “latch and perf assembly” with the intended use “for completion of a wellbore having a liner” i.e. the claim does not require the structure of a wellbore having a liner. Claim 4 seeks to further limit the structural particulars of the liner, rendering the claim unclear whether or not the liner with the recited structural particulars are required by the claim. If applicant intends for the liner to be a requirement of the claim, the examiner recommends writing the claim preamble as e.g. “a latch and perf assembly positioned in a wellbore having a liner” or grammatical variations thereof.  



Claims 7 and 8 recite “an electrical detonation signal received over the wireline” and claim 10 recites “control signals transmitted over the wireline”. It is not clear if the limitation if required by the claim. Specifically, the claim depends from claim 1 which merely introduces the wireline as “the assembly adapted to be […] attached to a wireline”. In other words, claim 1 suggests that the wireline is not a structural requirement of the claim, however, claims 7, 8, and 10 appear to suggest that the wireline and consequently the recited signal are a requirement.  

Claim limitation “means for engagement” in claim 11 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 recites that the latch comprises a “means for engagement”; however, the specification only describes the structural particulars of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 12 recites that “the seat is made from a dissolvable material” and depends from claims 9 and 1. Together claim 1 indicates that “a predetermined part of the seal is adapted to dissolve” and claim 9 states that “the predetermined part of the seal is the seat”. It appears that the seat be “adapted to dissolve” would appear to require that the seat be made from a dissolvable material. It is not clear how claim 12 is intended to further limit the claim as would be required to comply with 112(d).  

Claim 14 recites “the ball can be made from various material, both degrading and non-degrading”. It is not clear what is required by the claim’s recitation that the ball “can be” made from various materials. First, it is not clear whether or not the limitations following “can be” are required by the claim. Second, the “various material” recited appears to cover all possibilities by permitting both degrading and non-degrading materials. 

Claim 15 recites “the liner has a plurality of profiles on its inner surface” and dependents from claim 1. However, the preamble of claim 1 directs the invention to a “latch and perf assembly” with the intended use “for completion of a wellbore having a liner” i.e. the claim does not require the structure of a wellbore having a liner. Claim 15 seeks to further limit the structural particulars of the liner, rendering the claim unclear whether or 

Claim 26 recites “the latch is adapted to engage a profile of a plurality of profiles provided in a linear” and dependents from claim 1. However, the preamble of claim 1 directs, the invention to a “latch and perf assembly” with the intended use “for completion of a wellbore having a liner” i.e. the claim does not require the structure of a wellbore having a liner. 
The claim is indefinite first because claim 26 seeks to further limit the structural particulars of the liner, rendering the claim unclear whether or not the liner with the recited structural particulars are required by the claim. If applicant intends for the liner to be a requirement of the claim, the examiner recommends writing the claim preamble as e.g. “a latch and perf assembly positioned in a wellbore having a liner” or grammatical variations thereof.  
Second the limitation in question must add some further structural limitation to the parent claim; i.e. the ‘adaptation’ of dependent claim 26 must provide some kind of structural limitation to parent claim 1 in order to comply with 112(d). But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim 26, and is thus improper under 112(b). In other words, if dependent claim 26 requires definitely is.
	Claims 27-28 are rejected for depending from or otherwise containing the same indefinite claim structure as parent claim 26. 

Claim 27 recites “a seal” however parent claim 1 already recites “a seal for creating a fluidic seal”. It is not clear if the newly recites “a seal” is the same or different from the previously recited seal. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 20160305215 A1).

Regarding claim 1, Harris teaches a latch and perf assembly for completion of a wellbore having a liner, comprising: 
a setting tool (Fig 1A, setting tool 12) comprising at least one explosive charge (Para 0066, “The setting tool 12 may operate […] by explosive charge”) and a wireline connector (Para 0064, “the portion of the tool string 10 seen in FIGS. 1A-1B will be connected to a lower end of a wireline or e-line unit,” necessarily to run on a wireline there is a means to connect to the wireline); 
a run-in tool installed on the setting tool (Fig 1A-1B, adapter kit apparatus 14 is installed on the setting tool 12); 
a latch (Fig 1B, seen in additional detail in Fig 3, latch is 66, which is a part of plug assembly 16) installed on the run-in tool (Fig 1B, seen in additional detail in Fig 3, is attached to adapter kit apparatus 14) and adapted to assume a retracted state during run-in of the assembly (Fig 5, Para 0038 as shown in the “unset” as the tool has been “run into the well”, the latch 66 is in a retracted position), and to assume an expanded state when the explosive charge is detonated (Para 0104-0106, and 0066, the setting tool is operated by explosive charge and resulting in “the actuating motion of the setting tool 12”, this results in the expansions/actuation of latch 66 as seen in Fig 6), the latch attached to a seal for creating a fluidic seal against hydraulic pressure applied from surface to enable fracking of the wellbore (Fig 6-7, Para 0126, the latch 66 is attached to at least seal 76 which “serves to isolate the areas or zones of the well below the plug assembly 16”), 
wherein the assembly is adapted to be run into the liner attached to a wireline (Fig 1A-1B, Para 0064 the assembly is capable of being wireline deployed and run into a liner), and at least a predetermined part of the seal is adapted to dissolve after fracking of the wellbore (Para 0130, “the frac ball 76 shown in FIG. 7 may be a dissolvable frac ball.”).  

(Para 0088, the slip 66 has teeth which are capable of engaging a liner profile, as best understood).  

Regarding claim 6, Harris further teaches wherein the latch is installed on the run-in tool using a retaining sleeve (Fig 3, additional detail seen in Fig 4, the latch 66 of plug 16 is installed on the running tool with retaining sleeve 22) with an uphole end and a downhole end (Fig 3, retaining sleeve has an uphole end and a shown hold end), the latch is joined to the run-in tool at the uphole end with a shearable pin (Fig 3, additional detail seen in Fig 4, sleeve 22 joins to feature 32 and indirectly and consequently joints to latch 66), and the retaining sleeve is adapted to maintain the latch in the retracted state until the pin shears (Fig 3, additional detail seen in Fig 4, maintains feature 32 by existing in the center of the latch as construed and preventing further compression of the latch from the retracted state).  

Regarding claim 11, Harris further teaches wherein the latch further comprises means for engagement with a retracting tool once the predetermined part of the seal has dissolved (Fig 7, as best understood in light of the indefinite language, the latch 66 has a profile at the downhole end including grooves 116 shown in Fig 10 which are capable of engaging with a retracting tool and allowing the latch to be pulled upward).  


a latch adapted to assume a retracted state during run-in of the fracturing plug in the wellbore (Fig 5, latch 66 is in a retracted state during deployment), and an expanded state when the fracturing plug arrives at a predetermined depth in the wellbore (Fig 7, when at the desired location, the latch 66 is expanded to engage the wellbore); 
a seat (Fig 5, seat 62) attached to the latch when the latch is in the retracted state (Fig 5, the seat 62 is attached to the latch 66 when the latch is retracted), and adapted to seal the wellbore when engaged with a ball under hydraulic pressure when the latch is in the expanded state (Fig 7, when in the expanded state, a ball 86 seats within seat 62 to seal the wellbore), wherein the latch has an internal profile adapted to keep the seat attached to the latch (Fig 7, the latch 66 has at least a tapered internal profile to retain the seat when in the expanded position).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-15, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180320479 A1), in view of Harris (US 20160305215 A1).

Regarding claim 1, Wang teaches a latch and perf assembly for completion of a wellbore having a liner, comprising: 
a setting tool (Para 0101, the tool is deployed “using standard setting tools”) comprising a wireline connector (Para 0097, Para 0101 the tool is deployed using wireline and necessarily there must be a connector permitting the connection of the tool to wireline); 
a run-in tool installed on the setting tool (Para 0110, Fig 5A-5B, run-in tool 340; Para 0101 the receptacle is actuatingly decoupled from the tool using a setting tool accordingly the run-in tool must be installed on the setting tool); 
a latch (Fig 7A, collet 330) installed on the run-in tool (Fig 7A, Para 0101 the run-in tool 340 and collet 330 are run in together) and adapted to assume a retracted state during run-in of the assembly (Fig 7A, the collet 330, specifically finger portion 440 is run into the well retracted as seen), the latch attached to a seal for creating a fluidic seal against hydraulic pressure applied from surface to enable fracking of the wellbore (Fig 8A, the latch 330 is attached to seal/ball 350 via seal seat 470), 
wherein the assembly is adapted to be run into the liner attached to a wireline (Para 0097, Para 0101 the tool is deployed using wireline and is capable of being run into a liner), and at least a predetermined part of the seal is adapted to dissolve (Para 0109, the ball 350 and 470 may be “fabricated from degradable materials”).  
Wang is silent on a setting tool comprising at least one explosive charge and a latch adapted to assume an expanded state when the explosive charge is detonated
Harris a setting tool (Fig 1A, setting tool 12) comprising at least one explosive charge (Para 0066, “The setting tool 12 may operate […] by explosive charge”) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wang by using the explosive charge to actuate the setting tool as disclosed by Harris because the use of an explosive actuating means is one of a few known setting tool actuating mechanisms as discussed by Harris (Para 0066) which would yield predictably results in a setting tool.  
Wang, as modified by Harris, teaches a latch adapted d to assume an expanded state when the explosive charge is detonated (As a modification to Wang’s setting mechanism to use the explosive means of Harris, Para 0104-0106, and 0066, of Harris the setting tool is operated by explosive charge and resulting in “the actuating motion of the setting tool 12”, this results in the expansions/actuation of latch 66 as seen in Fig 6). 

Regarding claim 2, Wang further teaches wherein the latch comprises: 
a tubular base having a base inner diameter (Fig 7A, the portion encircled and showed in view 7F); and 
(Fig 7A, collet fingers 440 extend downward from the tubular base), and each having a finger tip (Fig 7A, there is a tip at the downhole end of fingers 440 best seen in Fig 4A as 490) the fingers being adapted to enclose a frustoconical internal space with a diameter smaller than the base inner diameter when in the retracted state (Fig 7A, when in the retracted position and held in a retracted position there is a frustoconical internal space as the fingers bow inward at connection 416), and to enclose a substantially cylindrical internal space with a diameter substantially equivalent to the base inner diameter when in the expanded state (Fig 7B, in the expanded state, the internal space defined by the fingers 440 is largely cylindrical and has an inner diameter equal to that of the base as defined).  

Regarding claim 3, Wang further teaches wherein the fingers are adapted to be forced inwardly when in the retracted state (Fig 7A, when in the retracted position and held in a retracted position there is a frustoconical internal space as the fingers bow inward at connection 416), and to autonomously expand when in the expanded state (Fig 7B, when connection at 416 is released, fingers are permitted to expand by themselves/autonomously).  

Regarding claim 4, Wang further teaches wherein each finger has an outwardly extending protrusion at the tip (Fig 4A, 490 has a protrusion point at its downhole most end), for enabling the latch to engage a profile provided in the liner at a (Para 0110, “Guiding element 490 can facilitate central entry of collet 330 into valves 220” and is capable of engaging a profile on a liner).  

Regarding claim 9, Wang further teaches wherein the seal comprises a ball and a seat (Para 0109, Fig 8A, seat 470 and ball 350), and the predetermined part of the seal is the seat (Para 0109 seat 470 and ball 350 can be made from degradable material).  

Regarding claim 12, Wang further teaches wherein the seat is made from a dissolvable material (Para 0109 seat 470 and ball 350 can be made from degradable material).  

Regarding claim 13, Wang further teaches wherein the ball is made from a dissolvable material (Para 0109 ball 350 can be made from degradable material) and confined inside the latch when the latch is in the retracted state (Fig 5A, when fingers 440 of the latch are in the retracted state, the ball 350 is held and restricted from movement).  

Regarding claim 14, Wang further teaches wherein the ball can be made of various material, both degrading and non-degrading (Para 0109 ball 350 can be made from degradable material).  

Regarding claim 15, Wang further teaches wherein the liner has a plurality of profiles on its inner surface (As best understood in light of the indefinite language, the liner in which the assembly deployed is capable of having profiles), the assembly is (Fig 8A, the assembly is capable of being run into a liner to a particular location), the setting tool is adapted to release the latch upon detonation of the explosive charge (Para 0110, Fig 5A-5B, run-in tool 340; Para 0101 the receptacle is actuatingly decoupled from the tool using a setting tool accordingly the run-in tool must be installed on the setting tool which is explosively actuated as modified in the parent claim), and the latch is adapted to be pumped into one of the plurality of profiles upon its release from the setting tool (Fig 8B, Para 0120, the latch/collet 330 is movable/pump-able due to the “application of hydraulic force due to fluid flow F”).  

Regarding claim 25, Wang further teaches wherein the latch comprises a dissolvable material (Para 0109, “collet 330 […] can be fabricated from degradable materials.”).  

Regarding claim 26, Wang further teaches wherein the latch is adapted to engage a profile of a plurality of profiles provided in a liner installed in the wellbore (Fig 4A, latch/collet 330 has teeth capable of engaging profiled on a liner in a wellbore).  

Regarding claim 27, Wang further teaches wherein the latch is adapted to open a port in the liner upon creation of a seal at the latch, and upon application of a threshold pressure from surface (Fig 8C, Para 0121, movement of the latch/collet 330 opens a port; “application of further hydraulic force from the fluid flow F moves shiftable element 610 downwards and results in opening of side ports”).  
(Para 0092, ports are openable “wherein fluid flow of, for example, a fracture fluid, is permitted through the ports of the corresponding ported intervals.”).

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20160305215 A1), in view of Brooks (US 20050178282 A1).

Regarding claim 7, Harris further teaches wherein the retaining sleeve releases the latch from engagement with the run-in tool using a controlled explosion of a charge (Para 0104-0106, and 0066, of Harris the setting tool is operated by explosive charge and resulting in “the actuating motion of the setting tool 12”, this results in the expansions/actuation of latch 66 as seen in Fig 6 from the retaining sleeve 22). 
	Harris is silent on a charge triggered by an electrical detonation signal received over the wireline.  
	Brooks teaches a charge triggered by an electrical detonation signal received over the wireline (Para 0032, an electric signal is provided to the explosive via carrier line; Para 0026 wireline may be carrier line 12).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harris by having the charge triggered by an electrical detonation signal received over the wireline as disclosed by Brooks because in order to implement the invention of Harris one would 

Regarding claim 8, Harris further teaches wherein the retaining sleeve releases the latch from engagement with the run-in tool in response to explosive charge (Para 0104-0106, and 0066, of Harris the setting tool is operated by explosive charge and resulting in “the actuating motion of the setting tool 12”, this results in the expansions/actuation of latch 66 as seen in Fig 6 from the release sleeve 22). 
Harris is silent on an explosive charge actuating in response to an electrical detonation signal received over the wireline.  
Brooks teaches an explosive charge actuating in response to an electrical detonation signal received over the wireline (Para 0032, an electric signal is provided to the explosive via carrier line; Para 0026 wireline may be carrier line 12).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harris by having the charge triggered by an electrical detonation signal received over the wireline as disclosed by Brooks because in order to implement the invention of Harris one would look for a means of actuating the explosive charge, Brooks teaches one such mechanism known to work in the same field of endeavor.  

Regarding claim 10, Harris further teaches wherein the setting tool further comprises a perforating gun, wherein the setting tool gun is adapted to be moved uphole to a location of interest upon detonation of the explosive charge (Para 0126, perforating guns are fired at the point where setting tool is moved upward; the upward movement comes after the setting of the plug 16, which as discussed in the parent claim occurs when).
Harris is silent on wherein the perforating gun is adapted to be fired under control of signals transmitted over the wireline.  
Brooks teaches wherein the perforating gun is adapted to be fired under control of signals transmitted over the wireline (Para 0032, an electric signal is provided to the explosive via carrier line; Para 0026 wireline may be carrier line 12).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harris by having the charge triggered by an signal received over the wireline as disclosed by Brooks because in order to implement the invention of Harris one would look for a means of actuating the perforating gun, Brooks teaches one such mechanism known to work in the same field of endeavor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676